Felton, Chief Judge.
The Supreme Court of Georgia having-reversed the judgment of this court (Weldon v. Lashley, 214 Ga. 99, 103 S. E. 2d 385), the judgment of affirmance rendered by this court (Weldon v. Lashley, 96 Ga. App. 761, 101 S. E. 2d 779) is vacated, and the judgment of the trial court denying the motion for a judgment notwithstanding the verdict is reversed and the trial court is directed to enter a judgment in accordance with such motion.

Judgment reversed with direction.


Quillian and Nichols, JJ., concur.

Robert W. Spears, William G. Grant, James C. Grizzard, for plaintiff in error.
Zachary & Hunter, John C. Hunter, Harry F. Walters, W. E. Zachary, contra.